internal_revenue_service number release date index number ---------------------- ------------------------------ --------------------------------- ---------------------------------- ---------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc fip b01 plr-120754-11 date date legend parent --------------------------------- ------------------------- institution ------------------ ------------------------- --------------------------------------------------------------- ------------------------ -------------- ------------ ---------------------- agency acquirer state x state y date dear ------------------- this ruling is in reply to a letter dated date submitted by your authorized representative on behalf of parent parent has requested an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_1_597-4 of the income_tax regulations to disaffiliate institution from parent’s consolidated_group effective date facts plr-120754-11 parent is a state x corporation organized as a bank_holding_company to hold institution along with various other subsidiaries and parent has historically filed a consolidated federal_income_tax return with its various subsidiaries including institution on date state y’s state banking department closed institution placed institution in receivership and appointed agency as receiver on the same date agency sold most of institution’s assets to acquirer the purchase and assumption_agreement between agency and acquirer includes a shared-loss agreement whereby agency agreed to bear a portion of the losses related to the transferred assets parent represents that concurrent with agency’s appointment as receiver agency seized institution’s records including institution’s financial and tax information under sec_597 of the internal_revenue_code_of_1986 as amended and the accompanying regulations any federal_financial_assistance provided by agency to acquirer in connection with the acquisition by acquirer of institution’s assets results in taxable_income to institution the regulations under sec_597 permit a consolidated_group to make an irrevocable election on or before days after the date an institution was placed in agency receivership not to include the institution in its affiliated_group due to parent’s lack of access to relevant financial and tax records parent was not able to make an informed decision on whether to make the election within the 120-day period accordingly parent requests an extension of time to make an election under sec_1_597-4 to not include institution in its affiliated_group effective date parent makes the following additional representations the service has not discovered the absence of parent’s election not to include institution in its affiliated_group parent and its subsidiaries are not seeking to alter a return position for which an accuracy-related_penalty under sec_6662 has been or could have been imposed at the time parent is requesting relief being fully informed of the required regulatory election and its related tax consequences parent never chose not to file the election parent did not use hindsight in requesting relief granting the requested relief will not result in parent and its subsidiaries having a lower u s federal tax_liability in the aggregate for the years to which the regulatory election applies than parent would have had if the election were timely made taking into account the time_value_of_money in support of its ruling_request parent has submitted affidavits from an officer and tax advisor regarding the events surrounding institution’s receivership law and analysi sec_1 the regulations accompanying sec_597 use the terms agency and institution see sec_1 b defining terms used in the regulations the parties herein referred to as agency and institution would likewise qualify as such under the regulations plr-120754-11 sec_1_597-4 provides that a consolidated_group of which an institution is a subsidiary may elect irrevocably not to include the institution in its affiliated_group if the institution is placed in agency receivership the consequences of making the election include a closing of the institution’s taxable_year immediately before the institution is placed in agency receivership and inclusion of a toll_charge determined under sec_1_597-4 as ordinary_income as its last item for that taxable_year sec_1_597-4 sec_1_597-4 provides that a consolidated_group makes the election to disaffiliate by sending a written_statement by certified mail to the affected institution on or before days after its placement in agency receivership this section also provides the legend that must appear at the top of the statement and the information that must be included in the statement sec_1_597-4 the consolidated_group must also include a copy of the election statement and accompanying certified mail receipt as part of its first income_tax return filed after the due_date for the statement id sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines regulatory election as including an election whose due_date is prescribed by regulation sec_301_9100-2 provides automatic extensions of time for making certain elections and sec_301_9100-3 provides extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 since parent’s request for an extension of time to make an election under sec_1_597-4 does not meet the requirements of sec_301_9100-2 parent’s request is subject_to the rules set forth in sec_301_9100-3 sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides evidence including affidavits to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that subject_to paragraphs b i through iii when a taxpayer applies for relief before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301 the toll_charge is equal to the excess of the institution’s liabilities over the adjusted bases of its assets immediately before the institution is placed in agency receivership sec_1_597-4 plr-120754-11 b i - iii provides that a taxpayer is deemed not to have acted reasonably and in good_faith if i the taxpayer seeks to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief ii the taxpayer opted not to file the election after being informed in all material respects of the required election and related tax consequences or iii the taxpayer used hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and information submitted and the representations that have been made we conclude that parent has satisfied the requirements for granting a reasonable extension of time to elect under sec_1_597-4 to not include institution in its affiliated_group effective date in so doing we note that parent’s lack of access to institution’s financial and tax records substantially impaired parent’s ability to make an informed decision as to whether to make this irrevocable election accordingly parent is granted calendar days from the date of this letter to make the election in the manner prescribed in sec_1_597-4 parent should also attach a copy of this letter to the election statement in addition if parent makes the election parent must amend its consolidated_return that included date and include a copy of the election statement and the accompanying information a certified mail receipt and this letter and include a copy of the election statement and the accompanying information a certified mail receipt and this letter as part of its first income_tax return filed after the due_date as extended hereby the extension to file the election is conditioned on parent’s consolidated group’s tax_liability including institution’s and its subsidiaries’ tax_liability not being lower in the aggregate for all years to which the election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed concerning parent’s or institution’s tax_liability for the years involved this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-120754-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely robert a martin robert a martin senior technician reviewer branch office of associate chief_counsel financial institutions products
